In the

    United States Court of Appeals
                For the Seventh Circuit
No. 17‐1945

HOLLY B. GERACI,
                                                 Plaintiff‐Appellant,

                                 v.


UNION SQUARE CONDOMINIUM
ASSOCIATION,
                                                Defendant‐Appellee.


        Appeal from the United States District Court for the 
          Northern District of Illinois, Eastern Division.
          No. 15 C 2466 — Matthew F. Kennelly, Judge. 



    ARGUED FEBRUARY 22, 2018 — DECIDED MAY 25, 2018


   Before BAUER, EASTERBROOK, and ROVNER, Circuit Judges.
   BAUER, Circuit Judge.  This appeal arises from a Fair Hous‐
ing Act (“FHA”) failure to accommodate and retaliation claim.
A jury found in favor of the defendant, Union Square Condo‐
minium  Association  (“Union  Square”).  The  plaintiff,  Holly
Geraci, now appeals asserting that the district  court errone‐
2                                                     No. 17‐1945

ously instructed the jury as to the elements for her retaliation
claim,  and  erroneously  allowed  Union  Square  to  present
testimony  from  an  expert  witness  as  to  whether  or  not  she
qualified as handicap under the FHA.
                      I.  BACKGROUND
    Geraci owns and lives in a unit at Union Square with her
husband and dog. This claim originates from an incident in one
of Union Square’s elevators involving another individual and
an unspecified number of dogs. Due to this incident, Geraci
sought psychological treatment and was subsequently diag‐
nosed with post‐traumatic stress disorder (“PTSD”).
    Geraci filed an accommodation request with Union Square,
and upon denial of her request, she filed a four count com‐
plaint against Union Square. Relevant to this appeal, Geraci
alleged a failure to accommodate her handicap and retaliation
by the association for her seeking an accommodation, both in
violation of the FHA. Geraci asserted entitlement to a reason‐
able accommodation based on her diagnosis of PTSD, which,
she  asserted,  rose  to  the  level  of  a  handicap.  She  further
asserted  Union  Square  retaliated  against  her  when  Union
Square’s Board (“the Board”) published two litigation updates
and held an open forum to discuss and update Union Square’s
co‐owners about the status of the lawsuit.
   After the district court denied Union Square’s motion for
summary  judgment,  the  case  went  to  trial.  Over  Geraci’s
objection, Union Square presented testimony of the psychiatrist
who had previously conducted a court ordered Rule 35 of the
Federal Rules of Civil Procedure examination during litigation.
The  psychiatrist’s  testimony  contradicted  the  diagnosis  of
No. 17‐1945                                                          3

Geraci’s  treating  psychologist,  diagnosing  her  with  three
separate mental conditions, none of which were PTSD. Geraci’s
overarching objection was to the district court allowing Union
Square to question whether Geraci had a mental impairment. 
    After  the  district  court  instructed  the  jury,  the  case  was
submitted to the jury. During deliberations, the jury sent a note
to the district court that read, “[i]f all of us jurors agreed she
did not have a handicap per FHA criteria, do we need to go
through all items on the first and second claims to establish
verdict?”  The  district  court  responded  by  referring  the  jury
back  to  the  instructions  that  had  been  provided.  The  jury
returned  a  verdict  in  favor  of  Union  Square.  This  appeal
followed. 
    On appeal, Geraci argues the district court erred in instruct‐
ing the jury that in order to recover for retaliation in violation
of 42 U.S.C. § 3617, Geraci first had to prove she has a handi‐
cap, and in allowing Union Square to present testimony from
an expert witness challenging Geraci’s claimed mental impair‐
ment.
                          II.  ANALYSIS
   A. Retaliation
    At trial, Geraci alleged Union Square retaliated against her
because  she  requested  an  accommodation.  On  appeal,  she
argues the district court erred in instructing the jury that she
must first prove she is handicapped to prevail on a retaliation
claim under § 3617. We affirm not on the basis that the district
court properly instructed the jury, but rather that there was no
triable issue for Geraci’s retaliation claim. 
4                                                      No. 17‐1945

    Section 3617 of the FHA provides:
       It  shall  be  unlawful  to  coerce,  intimidate,
       threaten,  or  interfere  with  any  person  in  the
       exercise  or  enjoyment  of,  or  on  account  of  his
       having exercised or enjoyed, or on account of his
       having aided or encouraged any other person in
       the exercise or enjoyment of, any right granted
       or protected by section 3603, 3604, 3605, or 3606
       of this title.
    Geraci  asserted  that  Union  Square  retaliated  against  her
when  it  held  the  open  forum  and  sent  the  two  litigation
updates  to  the  co‐owners  of  Union  Square.  She  argued  this
conduct was retaliatory because the Board had never acted in
this manner before, and that this conduct revealed her PTSD,
causing her to suffer emotional distress and embarrassment.
Thus, she attempts to characterize the Board revealing the basis
of  the  lawsuit  to  Union  Square’s  co‐owners  as  coercive,
intimidating, threatening, or interfering conduct. This is a far
cry from the retaliatory conduct anti‐retaliation statutes intend
to prevent.
    The moment Geraci filed a lawsuit against Union Square is
the  moment  her  PTSD  became  public  knowledge.  Geraci’s
counsel  conceded  at  oral  argument  that  no  information
revealed at the open forum or in either litigation update veered
beyond factual representation of the public record. No federal
law prevents co‐owners of a condominium association from
knowing why their association is bearing legal costs. Addition‐
ally,  it  should  be  expected  that  Union  Square’s  co‐owners
would want to know the details of the lawsuit, if for nothing
No. 17‐1945                                                          5

else, to consider whether the suit should be settled. Sending
litigation updates and holding an open forum are reasonable
measures to take in order to inform co‐owners of such informa‐
tion. 
    Geraci fails to point to any conduct that a person of normal
fortitude would view as coercive, intimidating, threatening, or
interfering with the exercise of her protected right under the
FHA.  See  Burlington  N.  &  Santa  Fe  Ry.  v.  White,  548  U.S.  53
(2006) (finding retaliation claims must be objectively analyzed
from “the perspective of a reasonable person in the plaintiff’s
position”). Thus, we affirm on the grounds that there was no
triable  issue  as  to  whether  Union  Square’s  conduct  would
“coerce,  intimidate,  threaten,  or  interfere  with”  a  person  of
reasonable fortitude.
   B. Expert Testimony
   Geraci  next  argues  the  district  court  erred  in  allowing
Union  Square  to  present  expert  testimony  about  whether
Geraci had a handicap. We review evidentiary decisions for an
abuse of discretion, including decisions on whether to admit
expert testimony. Stuhlmacher v. Home Depot U.S.A., Inc., 774
F.3d 405, 409 (7th Cir. 2014).
    Geraci admits that the first element she must prove in her
§ 3604 failure to accommodate claim is that she has a handicap.
However,  she  argues  Union  Square  should  not  have  been
afforded the opportunity to disprove this element through the
use  of  an  expert  witness.  Rather,  she  argues  Union  Square
should  only  have  had  the  opportunity  to  argue  that,  as  a
matter of law, her condition is not an impairment. 
6                                                          No. 17‐1945

    As  previously  stated,  the  FHA  covers  only  qualified
individuals, such as individuals with a handicap. § 3604(f)(2).
As  the  plaintiff,  Geraci  holds  the  burden  of  proving  she  is
handicapped  within  the  meaning  of  the  statute.  Schneiker  v.
Fortis  Ins.  Co.,  200  F.3d  1055,  1060  (7th  Cir.  2000).1  To  be
afforded protection under the FHA as a handicapped person,
Geraci must first prove that she has (1) a physical or mental
impairment which substantially limits a major life activity; (2) a
record of such an impairment; or (3) is regarded as having such
an impairment. § 3602(h). Whether the plaintiff has an impair‐
ment is to be determined by the fact finder on a case‐by‐case
basis.  Dadian  v.  Vill.  of  Wilmette,  269  F.3d  831,  837  (7th  Cir.
2001).
     We have not found a case where a plaintiff can unequivo‐
cally  assert  a  condition  under  an  FHA  claim,  allowing  the
defense only to argue that this condition is not an impairment.
Geraci must prove she is handicapped and thus, Union Square
has the right to disprove that very fact. It is a most basic tenet
of law that a defendant has the right to defend himself when
accusations are asserted against him. One of the most common
ways to defend oneself is through disproving any one or more
of  the  elements  the  plaintiff  carries  the  burden  of  proving.
Here, Union Square had the right to disprove that Geraci is
handicapped.  We  find  no  abuse  of  discretion  in  the  district



1
   While Schneiker analyzes the ADA, “the requirements for showing failure
to reasonably accommodate are the same under the ADA and the FHA[].”
Good Sheperd Manor Found., Inc. v. City of Momence, 323 F.3d 557, 561 (7th
Cir. 2003).
No. 17‐1945                                                       7

court  allowing  the  expert  witness  to  testify  as  to  Geraci’s
condition.
                      III.  CONCLUSION
   For the foregoing reasons, we AFFIRM the district court’s
findings.